Citation Nr: 1418108	
Decision Date: 04/23/14    Archive Date: 05/02/14

DOCKET NO.  10-31 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an increased rating in excess of 10 percent for a low back disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and [redacted]


ATTORNEY FOR THE BOARD

J. Acosta, Associate Counsel

INTRODUCTION

The Veteran had active service from May 1976 to September 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a September 2009 rating decision of the Nashville, Tennessee Regional Office (RO) of the Department of Veterans Affairs (VA).

In March 2012, the Veteran presented sworn testimony during a Travel Board hearing in Nashville, Tennessee, which was presided over by the undersigned Acting Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's claims folder.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Regrettably, a remand is necessary for further evidentiary development of the Veteran's claim an increased rating in excess of 10 percent for her lower back disability.

In March 2012, the Veteran testified in March 2012 that her back disability has worsened since her last VA examination in June 2009.  The United States Court of Appeals for Veterans Claims (Court) held in Snuffer v. Gober, 10 Vet. App. 400, 403 (1997), that a Veteran was entitled to a new examination after a two year period between the last VA examination and the Veteran's contention that the pertinent disability had increased in severity.  Likewise, VA's General Counsel has indicated that when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995).  Thus, the Board finds an examination to determine the current severity of the Veteran's low back disability is warranted.  


Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that she identify the names, addresses, and approximate dates of treatment for all non-VA health care providers who have treated her for her low back disability.  The Veteran should be requested to sign any necessary authorization for release of medical records to VA, and appropriate steps should be made to obtain any identified records.  

The Board is particularly interested in private medical records involving her lower back disability located at the Vanderbilt University Medical Center. 

2.  Contact the Veteran and request that she identify the names, addresses, and approximate dates of treatment for all VA health care providers who have treated her for her low back disability, and appropriate steps should be made to obtain any identified records.  

Requested VA treatment records should include records dated since May 2009 from the Tennessee Valley Health Care System and its associated outpatient facilities and clinics to include the Alvin C. York (Murfreesboro), Tennessee, VA Medical Center (VAMC); the Clarksville, Tennessee, Community Based Outpatient Clinic (CBOC); and the Clarksville, Tennessee CBOC.  

Likewise, the AOJ should request VA medical records since May 2009 from the Lexington VA Health Care System and its associated outpatient facilities and clinic to include the now closed Fort Campbell, Kentucky CBOC.  

If the AOJ cannot obtain records identified, a notation to that effect should be included in the file.  The Veteran is to be notified of unsuccessful efforts in this regard.

3.  Thereafter, schedule the Veteran for VA examination(s).  The Veteran's claims folder (including a copy of this remand) must be provided to and reviewed by the VA examiner as part of the examination.  A notation to the effect that this review has taken place should be made in the evaluation report.  All studies, tests, and evaluations should be performed as deemed necessary by the examiner, and the results of any testing must be included in the examination report.

After taking a detailed history from the Veteran regarding her low back disability and considering the pertinent information in the record in its entirety, the VA examiner should comment on the severity of the Veteran's lower back disability and discuss the effect of this disability on her occupational functioning and daily activities.

If the examiner determines that any opinion cannot be provided without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted regarding the etiology of any diagnosed disorder or whether additional testing or information could be obtained that would lead to a conclusive opinion.  The AOJ should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.  

4.  After completing the requested actions and any additional notification and/or development deemed warranted, readjudicate the issue of entitlement to an increase rating in excess of 10 percent for a low back disability.  If the benefit sought on appeal is not granted, the Veteran and his representative must be furnished a supplemental statement of the case and afforded the appropriate time period for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



